Citation Nr: 0000493	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a prostate disorder.

2. Entitlement to service connection for missing teeth.

3. Entitlement to service connection for periodontal disease.

4. Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left ankle.

5. Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 until his 
retirement in October 1991.

These matters come to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in August 1992, the RO in Cleveland, Ohio, 
denied the veteran's claim of entitlement to service 
connection for a mass in the prostate.  In addition, the RO 
granted service connection for arthritis of the left ankle 
and hemorrhoids, and assigned evaluations of 10 percent and 
noncompensable, respectively.  The veteran disagreed with the 
denial of service connection and with the evaluations 
assigned for the service-connected disabilities.  

Following the initiation of his appeal of the August 1992 
rating decision, the veteran's claims file was transferred to 
the RO in Reno, Nevada, because he currently resides in that 
area.  In a rating decision dated in July 1997, that RO 
increased from zero to 10 percent the evaluation assigned for 
hemorrhoids.  The veteran has not, however, withdrawn his 
appeal of the assigned rating and the Board finds that the 
issue remains in contention.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (the veteran is presumed to be seeking the 
maximum benefit allowed by law, and a claim remains in 
controversy if less than the maximum available benefit is 
awarded by the RO).

In his January 1992 initial claim the veteran claimed 
entitlement to service connection for dental disease, but the 
RO failed to adjudicate that claim.  In November 1994 he 
claimed entitlement to service connection for the loss of 
teeth, which he claimed to have resulted from his service 
during the Persian Gulf War.  The evidence of record at that 
time clearly showed that the tooth loss during service was 
due to periodontitis, a diagnosed illness.  In the July 1997 
rating decision the RO also denied entitlement to service 
connection for an undiagnosed illness manifested by 
gingivitis, on the basis that the evidence did not show that 
the tooth loss was due to gingivitis.  The veteran also 
perfected an appeal of that decision.  

The Board notes that in an April 1999 supplemental statement 
of the case the RO characterized the issue concerning the 
veteran's teeth as service connection for an undiagnosed 
illness manifested by gingivitis and bone and teeth loss.  In 
order to adequately address the scope of the veteran's claim 
and appeal pertaining to tooth loss, the Board finds, for 
reasons which will be explained below, that the issues before 
the Board are as described on the preceding page.  See 
Buckley v. West, 
12 Vet. App. 76 (1998) (the Board has jurisdiction of all 
issues reasonably raised from the radix of the veteran's 
notice of disagreement).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
prostate disorder is not supported by competent medical 
evidence showing the prostate disorder that was diagnosed 
following service is related to an in-service disease or 
injury.

2.  With respect to the remaining issues in this case, all 
relevant evidence necessary for an informed disposition of 
the veteran's appeal has been obtained by the RO.

3.  The service dental records show that the veteran incurred 
the loss of teeth numbered 2, 6, 8, 9, 10, 11,12, 13, 14, 15, 
20, 23, 24, 25, and 26 during service, and that tooth 
numbered 20 was extracted due to dental trauma.

4.  The periodontal disease for which the veteran currently 
receives treatment cannot be dissociated from the periodontal 
disease documented during service.

5.  Prior to February 26, 1996, arthritis of the left ankle 
was manifested by pain, with no objective evidence of 
limitation of motion.

6.  Effective February 26, 1996, arthritis of the left ankle 
is manifested by limited motion, pain, and stiffness that are 
equivalent to marked limitation of motion.

7.  The veteran's hemorrhoids do not result in persistent 
bleeding with anemia or fissures.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a prostate 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for teeth numbered 2, 6, 8, 9, 10, 
11,12, 13, 14, 15, 20, 23, 24, 25, and 26 is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.381, 
3.382, 4.150 (1992).

3.  Periodontal disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.381, 3.382, 
4.150 (1992).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for arthritis of the left ankle were not 
met prior to February 26, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5003 and 5271 (1999).

5.  The criteria for entitlement to a 20 percent disability 
rating for arthritis of the left ankle are met effective 
February 26, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003 and 5271 (1999).

6.  The criteria for entitlement to a disability rating in 
excess of 10 percent for hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Prostate Disorder

A.  Factual Background

The service medical records show that an examination of the 
rectum and anus in May 1991 revealed a small, non-tender 
mass, and that the prostate was normal.  The examination 
report does not indicate where the mass was located, but the 
veteran has stated that he was told at the time that the mass 
was in the prostate.

The veteran was afforded a VA medical examination in March 
1992, at which time he reported having had a mass in the 
prostate.  On examination, the prostate was smooth and no 
masses were found.  The examiner provided a diagnosis of 
benign prostatic hypertrophy.

Service department medical records disclose that in December 
1993 an examination was negative for any nodule in the 
prostate, and that the prostate was firm.  The examiner 
assessed the veteran's bladder complaints to rule out 
irritable bladder and impotency.

An undated VA outpatient report reveals that the veteran 
reported that he had had some prostate and other 
genitourinary problems that he thought might be related to 
some "exposure," but he was not sure what.  

A VA urology examination was conducted in February 1996.  
Following a physical examination, the examiner provided an 
assessment of irritable voiding symptoms and impotence.

A March 1996 medical report shows that the veteran had 
undergone several tests earlier that month due to his 
urological complaints.  A urodynamics study demonstrated a 
large post void residual with a possibility of some mild 
obstruction.  A cystoscopic examination revealed a small 
obstructive prostate.  The impressions were neurogenic 
bladder and benign prostatic hypertrophy.  The physician 
commented that both the neurogenic bladder problems and the 
mild obstruction from the prostate contributed to poor 
emptying and irritable voiding symptoms.  The physician 
recommended a transurethral resection of the prostate.  

The veteran was again afforded a VA urology examination in 
December 1996, at which time he reported having had surgery 
for cancer of the colon in 1989 with severing of nerves.  An 
examination disclosed that the prostate was enlarged, but no 
nodule was found.  The examiner provided diagnoses of benign 
prostatic hypertrophy, impotency, and status post colectomy 
for cancer of the colon.  The examining urologist also 
provided the opinion that the colon surgery plus the benign 
prostatic hypertrophy resulted in impotence.

During a VA urology examination in May 1997, the veteran 
stated that a nodule was found on his prostate in service.  
He also stated that he was examined by a urologist, and that 
the urologist provided a diagnosis of benign prostatic 
hypertrophy.  He reported that the urologist felt that the 
colon resection, the hemorrhoidectomies, and the vasectomy 
that he had in service were a possible cause of his 
impotence.  An examination disclosed that the prostate was 
enlarged, non-tender, and smooth, and no nodules were found.  
The examiner again provided a diagnosis of benign prostatic 
hypertrophy.

The veteran was afforded an additional VA medical examination 
in June 1997, at which time he reported a history similar to 
that noted above.  Examination again revealed that the 
prostate was enlarged and smooth, with no masses, and the 
examiner provided diagnoses of urinary frequency and 
impotence, status post prostatitis, nerve damage post 
surgery.  

B.  Analysis

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service, 
evidence of post-service continuity of symptomatology, and 
medical or, in some circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  In addition, if the claim for service 
connection pertains to a disease rather than the residuals of 
an injury, a well-grounded claim can be established by 
evidence showing a chronic disease in service or during any 
applicable presumptive period and present disability from 
that disease.  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The evidence shows that a mass was found in May 1991, 
presumably in the veteran's prostate gland.  In addition, 
following his retirement from service he was found to have 
benign prostatic hypertrophy.  The evidence does show, 
therefore, an in-service disease and a current medical 
diagnosis of a prostate disorder, and the Board finds that 
the first and third Caluza elements have been satisfied.  
Caluza, 
7 Vet. App. at 506.

The evidence also shows, however, that no prostate nodule or 
mass has been identified at any time following the veteran's 
retirement from service.  Although the evidence currently 
shows that he has benign prostatic hypertrophy, the medical 
evidence does not show any relationship between the current 
diagnosis and the in-service prostate mass.  

A well grounded claim requires medical evidence of a nexus 
between the in-service disease or injury and the current 
medical diagnosis.  Wade v. West, 11 Vet. App. 302 (1998).  
The veteran's assertions that his current urology symptoms 
are related to the mass that was found during service is not 
probative because the veteran is not competent to provide 
evidence of the etiology of his symptoms.  Grottveit, 5 Vet. 
App. at 93.  The Board finds, therefore, that the veteran has 
failed to provide competent evidence of a nexus between the 
in-service findings and the current diagnosis of benign 
prostatic hypertrophy.

With the exception of the May 1991 retirement examination, 
the veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the prostate.  
The Board finds, therefore, that a chronic prostate disorder 
was not documented during service.  Savage, 10 Vet. App. 
at 497.  Although benign prostatic hypertrophy was diagnosed 
in March 1992, within six months of the veteran's separation 
from service, the veteran did not report any urology symptoms 
during the May 1991 separation examination or the March 1992 
VA examination.  The Board further finds, therefore, that 
there is no evidence of continuing symptomatology following 
the May 1991 clinical finding.  Savage, 10 Vet. App. at 496.  

For the reasons shown above, the Board has determined that 
the claim of entitlement to service connection for a prostate 
disorder is not well grounded.





(continued on next page)

II.  Service Connection for Dental Trauma to Teeth 
and Periodontal Disease

A.  Factual Background

The service dental records disclose that teeth numbered 3, 4, 
5, 7, 30 and 31 were extracted essentially on entrance into 
service in October 1963.  A dental health questionnaire 
completed in February 1979 reveals that the veteran reported 
a facial injury twelve days earlier with paresthesia on the 
right side of the face.  An X-ray study at that time revealed 
a non-displaced fracture of the right zygomatic maxillary 
compound.  In October 1979, the veteran's oral hygiene was 
noted to be extremely poor, with generalized periodontitis.  
He underwent periodontal-endodontal combination surgery the 
following month, with a facial full thickness flap on teeth 
numbers 6-11.  He underwent further periodontal surgery in 
February 1980 on teeth numbered 9-15, and in April 1980 on 
teeth numbered 2 and 6.  The treating dentist in November 
1983 stated that the prognosis of number 8 was doubtful.  In 
September 1985 the veteran reported that he had pain in the 
lower left jaw from a basketball accident, and examination 
then revealed a vertical fracture of number 20.  

The veteran was seen for an annual dental examination in 
November 1989 and requested periodontal treatment.  
Examination showed gingival clefting throughout, and the 
treating dentist provided assessments of periodontal disease, 
type III, and caries.  The veteran underwent a periodontal 
evaluation the next month, which revealed gross amounts of 
sublingual plaque and purulence on probing of multiple sites, 
which were assessed as advanced periodontal disease.  In 
January 1990 the periodontitis was described as generalized 
and moderate.  The veteran complained of pain in his left 
front tooth in September 1990, which was attributed to acute 
periodontal infection.  Later that month the veteran was seen 
with well-defined swelling of the buccal over number 11.  He 
continued to received treatment for periodontitis during 
service, with the extraction of numerous teeth as described 
below.

The veteran's initial claim for service connection was 
received in January 1992, and he listed dental treatment as a 
claimed injury and/or disease.  

On examination in March 1992 the examining dentist noted that 
the veteran had full upper dentures and partial lower 
dentures.  

An undated VA medical report shows that the veteran reported 
having bleeding and abscessed and irritated gums while in the 
Persian Gulf area, and that the dental problems resulted in 
the loss of his teeth upon his return.  

On VA dental examination in May 1997, the veteran complained 
of loss of teeth due to an infection.  An examination 
revealed maxillary edentulism with adequate prosthesis; 
mandibular partial edentulism with adequate prosthesis; 
severe dental decay of teeth numbered 22 and 27, with 
advanced gingival recession; fracture of the cement to enamel 
junction at number 28; and generalized gingivitis with mild 
to moderate periodontitis.  The diagnoses were dental decay; 
gingivitis with mild to moderate periodontitis; maxillary 
edentulism; and mandibular partial edentulism.

During a VA medical examination in June 1997, the veteran 
stated that immediately upon his return from the Persian Gulf 
area, where he had severe gingivitis, he apparently lost his 
teeth.  The pertinent diagnosis was gingivitis, status post 
total mouth extractions.  

A VA dental examination was again conducted in February 1999.  
The examiner reviewed the claims folder and summarized the 
findings made during service, including the extensive 
treatment that the veteran received for periodontitis 
secondary to poor oral hygiene.  The examiner stated that on 
entry into service, teeth numbered 1, 16, 17, 19, and 32 were 
missing, and that the veteran had 22 carious lesions on 13 
different teeth.  An additional eight teeth were recommended 
for extraction on entering service.  In October 1963 teeth 
numbered 3, 4, 5, 7, 30, and 31 were extracted.  In January 
1984 tooth number 8 was extracted due to un-restorability and 
periodontal disease.  Tooth number 20 was removed in 
September 1985 as the result of trauma incurred during a 
basketball game.  In March 1990 teeth numbered 23, 24, 25, 
and 26 were removed.  Tooth number 11 was removed in October 
1990.  In June 1991 teeth numbered 2, 6, 9, 10, 12, 13, 14, 
and 15 were removed, and the veteran was provided an upper 
denture.  

The veteran reported having had additional teeth extracted 
following his retirement from service, and being provided a 
partial lower denture.  An examination revealed that all of 
the upper teeth were missing, and that the veteran wore an 
upper denture.  On the lower arch, the following numbered 
teeth were missing: 17, 20, 21, 23, 24, 25, 26, 27, 28, 29, 
30 and 32.  Following an examination, the impression was 
advanced periodontal disease involving tooth number 22, as 
well as chronic periodontitis involving teeth numbers 18, 19 
and 31.  There was also excessive wear of amalgam filling in 
teeth numbers 18 and 19.  The examiner stated that the 
existing denture in the maxilla was not functional.  

B.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The Board notes as an initial matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in January 1992.  Subsequent to the 
initiation of his claim, the regulations pertaining to 
entitlement to service connection for dental disabilities 
were revised in terms of the types of dental disabilities for 
which service connection for compensation purposes could be 
established.  Because his claim has been active since January 
1992, he is entitled to the application of the version of the 
regulations since that time that is most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the regulations in effect in 1992, each missing 
or defective tooth and each disease of the investing tissue 
were to be considered separately, and service connection 
granted for disease or injury of the individual teeth and of 
the investing tissue, shown by the evidence of having been 
incurred during service.  Pre-existing dental disorders were 
not to be found to have been aggravated by service merely 
because treatment was received during service.  Service 
connection could not be granted for the third molars at any 
time, unless there was a definite record showing such teeth 
to have been diseased after a reasonable period of service.  
The third molars shown as present on induction and missing at 
discharge were not to be granted service connection unless 
there was an actual record of extraction for reasons other 
than malposition or impaction.  Vincent's disease and/or 
pyorrhea were subject to service connection if shown to be 
chronic during service.  38 C.F.R. §§ 3.381, 3.382 (1992).

Prior to February 1994, treatable carious teeth, replaceable 
missing teeth, abscesses, pyorrhea, and Vincent's stomatitis 
were all subject to service connection for compensation 
purposes, but rated as noncompensable.  38 C.F.R. § 4.150 
(1992).  As to each noncompensable service-connected dental 
condition, a determination was to be made as to whether it 
was due to combat wound or other service trauma.  38 C.F.R. 
§ 3.381(e) (1992).

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. 
§§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 3.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (1999).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.120 
(1992), 38 C.F.R. § 17.161 (1999).

The regulation in effect in 1992 allowed for the 
establishment of service connection for missing teeth and 
periodontal disease, although the disabilities were limited 
to a noncompensable rating.  The Board finds, therefore, that 
the 1992 version of the pertinent regulations is more 
favorable to the veteran and will apply that version in 
determining his entitlement to service connection.  Karnas, 
1 Vet. App. at 308.

According to the regulation in effect in 1992, service 
connection could not be granted to teeth that were shown to 
be missing on entry into service or which were extracted 
within a reasonable time after entering service.  38 C.F.R. 
§ 3.381(b).  The Board finds, therefore, that service 
connection may not be granted for teeth numbered 1, 16, 17, 
19, and 32, as these teeth were shown to be missing when the 
veteran entered service.  In addition, teeth numbered 3, 4, 
5, 7, 30 and 31 were recommended for extraction on entry into 
service, and were extracted shortly thereafter.  A grant of 
service connection for these teeth is not, therefore, 
warranted.  

The service dental records show that beginning in January 
1984, the following additional numbered teeth were extracted 
due to periodontal disease: 2, 6. 8, 9, 10, 11,12, 13, 14, 
15, 23, 24, 25, and 26.  In addition, tooth number 20 was 
removed as the result of dental trauma.  The Board finds, 
therefore, that service connection is warranted for missing 
teeth numbered 2, 6. 8, 9, 10, 11,12, 13, 14, 15, 20, 23, 24, 
25, and 26.

With respect to the claim for service connection for 
periodontal disease, the Board finds that treatment for 
chronic periodontal disease is documented during service.  
The medical evidence also shows that the veteran has 
periodontitis following his retirement from service.  
38 C.F.R. § 3.303(b).  The Board has determined, therefore, 
that in accordance with the regulations in effect in 1992, 
service connection for periodontal disease is warranted.  
38 C.F.R. §§ 3.381, 3.382, 4.150 (1992)

The Board notes that in his claim for service connection for 
tooth loss the veteran attributed the tooth loss to 
environmental exposure during his service in the Persian Gulf 
War.  In denying service connection for tooth loss and a 
dental disease, the RO characterized the issue as service 
connection for an undiagnosed illness resulting from service 
in the Persian Gulf War pursuant to 38 C.F.R. § 3.317.  In 
light of the Board's grant of service connection based on the 
general provisions pertaining to the incurrence of a disease 
or injury during service, the consideration of the veteran's 
claim based on an undiagnosed illness is not warranted.

III.  Increased Rating for Arthritis of 
the Left Ankle

A.  Factual Background

The service medical records disclose that the veteran was 
involved in a motorcycle accident in June 1974 and sustained 
an injury to the left ankle and leg, including a fracture of 
the fibula.  

On VA examination in March 1992, he reported having arthritis 
of the left ankle.  The examiner described his gait as 
normal, but there was pain with movement of the left ankle.  
The examiner stated that the range of motion of the left 
ankle was normal, but did not determine any specific loss of 
motion due to pain.  The examiner provided a diagnosis of 
arthritis of the left ankle, by history.  An X-ray of the 
left ankle that was conducted after the physical examination 
revealed minimal degenerative disease involving the left 
tibiotalar joint space and an old avulsion fracture of the 
distal tip of the distal epiphysis of the left fibula.  

Based on the evidence shown above, in the August 1992 rating 
decision the RO granted service connection for arthritis of 
the left ankle and assigned a 10 percent evaluation for the 
disorder under Diagnostic Codes 5003 and 5271.  This rating 
has remained in effect since then.

VA outpatient treatment records show that the veteran was 
treated in April 1993 for pain and degenerative joint disease 
of the left ankle secondary to an old injury.

The veteran was afforded a VA orthopedic examination in 
February 1996, during which he stated that his left ankle 
limited his activity because of pain and swelling.  On 
examination the range of motion of the left ankle was 
dorsiflexion of 10 degrees, plantar flexion of 20 degrees, 
inversion of 15 degrees, and eversion of 20 degrees.  The 
examiner provided a diagnosis of psoriatic arthritis.

Another VA orthopedic examination was conducted in December 
1996, at which time the veteran complained of left ankle pain 
with prolonged walking.  The pain was described as an 
intensity of five on a scale of zero to 10.  He also 
complained of stiffness of the left ankle.  An examination 
revealed no swelling, with both ankles being 26 centimeters 
in circumference.  The range of motion of the left ankle was 
described as decreased, with pain on passive movement.  The 
range of motion of the left ankle was dorsiflexion of 30 
degrees and plantar flexion of zero degrees.  The examiner 
again provided a diagnosis of psoriatic arthritis of the left 
ankle joint.

The report of a June 1997 VA medical examination indicates 
that the veteran complained of pain in the left ankle.  On 
examination, there was pain on movement of the left ankle and 
his gait was noted to be antalgic with prolonged ambulation 
due to left ankle pain.  

A VA rheumatology examination was conducted in June 1997, 
during which the veteran stated that his left ankle was often 
painful and that he had swelling in the ankle about once a 
week.  An examination revealed no evidence of warmth, 
erythema, or swelling.  The examiner described the limited 
motion of the left ankle as marked, with extension of only 
five degrees and flexion of 15 degrees.  Inversion and 
eversion were also limited to five degrees.  The pertinent 
assessments were polyarticular arthritis and history of 
psoriatic arthritis.  

B.  Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1994.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that from October 1991, when the veteran 
retired from service, to February 1996, arthritis of the left 
ankle was manifested by pain with normal range of motion.  
According to Diagnostic Code 5271, a disability rating in 
excess of the 10 percent rating currently assigned requires 
evidence showing marked limitation of motion.  Because the 
examiner in March 1992 found no evidence of objectively 
demonstrated limitation of motion, the Board finds that the 
criteria for a disability rating in excess of 10 percent 
based on limitation of motion are not met.

According to Diagnostic Code 5003, a disability rating in 
excess of 10 percent requires evidence of service-connected 
arthritis in at least two major joints.  A rating in excess 
of 10 percent based on the provisions of Diagnostic Code 5003 
is not warranted prior to February 1996 because service 
connection has not been established for arthritis in more 
than one major joint.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence in 
March 1992 showed that the left ankle disability was 
manifested by painful movement.  In the absence of any 
objectively demonstrated limitation of motion, the Board 
finds that the functional limitations due to pain are 
appropriately compensated by the 10 percent rating that has 
been assigned in accordance with Diagnostic Codes 5003 and 
5271.  Because the veteran has been assigned the minimum 
compensable rating for the joint, the application of 
38 C.F.R. § 4.59 does not result in a higher disability 
rating.  The Board finds, therefore, that the criteria for a 
disability rating in excess of 10 percent were not met prior 
to February 1996.

Beginning with the February 1996 VA examination the left 
ankle disability is manifested by objectively demonstrated 
limitation of motion, pain, and stiffness.  The dorsiflexion 
of the left ankle at that time was 10 degrees, compared to 
normal flexion of 20 degrees.  The plantar flexion was 
20 degrees, compared to normal plantar flexion of 45 degrees.  
38 C.F.R. § 4.71, Plate II.  As of February 1996 the 
examination of the left ankle demonstrated an approximate 
50 percent decrease in the range of motion.  

In addition to the limitation of motion, the left ankle 
disability is manifested by pain and stiffness with use.  The 
Board finds that the additional functional limitations 
imposed by pain and stiffness, together with the limited 
motion, are equivalent to marked limitation of motion of the 
left ankle.  Spurgeon, 10 Vet. App. at 194.  The Board finds, 
therefore, that the criteria for a 20 percent disability 
rating for arthritis of the left ankle were met as of 
February 26, 1996, the date of the VA orthopedic examination.  
Fenderson, 12 Vet. App. at 119.

The Board notes that in June 1997 the range of motion of the 
ankle was extension of five degrees, flexion of 15 degrees, 
and inversion and eversion of five degrees, which the 
examiner characterized as marked.  In accordance with 
Diagnostic Code 5271, marked limitation of motion is 
20 percent disabling.  Because the left ankle disability has 
been assigned the maximum rating available based on 
limitation of motion as a result of the February 1996 
examination, the consideration of any functional limitations 
in addition to the marked limitation of motion does not 
result in a higher disability rating.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

Entitlement to a disability rating in excess of 20 percent 
requires evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  The evidence does not show that the left ankle is 
ankylosed in any position.  In addition, the evidence does 
not show that the in-service injury to the left ankle 
resulted in malunion of the fibula, which could support a 
30 percent rating under Diagnostic Coe 5262.  The Board has 
determined, therefore, that the criteria for a disability 
rating in excess of 20 percent are not met.  See Shoemaker v. 
Derwinski, 
3 Vet. App. 248, 253 (1992) (in granting an increased rating, 
the Board must explain why a higher rating is not warranted).

IV.  Increased Rating for Hemorrhoids

A.  Factual Background

The service medical records reveal that the veteran was seen 
on a number of occasions for hemorrhoids.  He was 
hospitalized for a hemorrhoidectomy in 1987.  An external 
hemorrhoid was noted during his separation examination in May 
1991.

During the VA medical examination in March 1992, the veteran 
reported having recurrent hemorrhoids.  A rectal examination 
showed scarring of the perianal area with hemorrhoidal tags.  
Diagnostic testing was conducted in conjunction with the 
examination, but did not result in a diagnosis of anemia.  
The diagnosis was chronic hemorrhoids.

The veteran was afforded a VA rectal examination in February 
1996, at which time he denied having any obvious bleeding, 
soiling, incontinence, tenesmus, dehydration, malnutrition, 
fecal leakage, or increased frequency of stools.

A VA rectal examination was also conducted in December 1996.  
The veteran complained of occasional bleeding with bowel 
movements and occasional rectal pruritus.  An examination 
revealed internal hemorrhoids and some post-hemorrhoidectomy 
external tags.  The examiner found a thrombosed hemorrhoid on 
anoscopy examination, but no gross bleeding.  The veteran 
denied observing any bleeding on toilet tissue, soiling, 
incontinence, or diarrhea.  In addition, there was no 
tenesmus, dehydration, malnutrition, anemia or fecal leakage.  
The examiner provided a diagnosis of thrombotic hemorrhoids 
in the anal canal.

The veteran was afforded an additional medical examination by 
VA in June 1997, during which he complained of chronic 
hemorrhoids.  The examiner provided a diagnosis of internal 
hemorrhoids, non-thrombotic, but the report of the 
examination does not include any clinical findings pertaining 
to hemorrhoids.  

B.  Analysis

A 20 percent evaluation may be assigned for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
may be assigned for hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  When mild or moderate, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
7336.

The evidence shows that the veteran has chronic hemorrhoids 
that have been described as thrombotic.  The evidence does 
not show that the hemorrhoids have resulted in persistent 
bleeding with secondary anemia or fissures at any point in 
time since his separation from service.  Fenderson, 12 Vet. 
App. at 119.  In the absence of medical evidence of bleeding 
and anemia or fissures, the criteria for a disability rating 
in excess of 10 percent are not met.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for hemorrhoids.


ORDER

The claim of entitlement to service connection for a prostate 
disorder is denied.  

Service connection for teeth numbered 2, 6, 8, 9, 10, 11,12, 
13, 14, 15, 20, 23, 24, 25, and 26 is granted.

Service connection for periodontal disease is granted.  

The claim of entitlement to a disability rating in excess of 
10 percent for arthritis of the left ankle for November 1991 
through February 25, 1996 is denied.  A 20 percent disability 
rating for arthritis of the left ankle is granted effective 
February 26, 1996, subject to the law and regulations 
pertaining to the payment of monetary benefits.  

The claim of entitlement to a disability rating in excess of 
10 percent for hemorrhoids is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

